                                              Case 5:20-cv-02785-EJD Document 44 Filed 10/23/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                         KENDOLL K. NALAN,
                                   8                                                        Case No. 5:20-cv-02785-EJD
                                                         Plaintiff,
                                   9                                                        ORDER GRANTING MOTION TO
                                                   v.                                       DISQUALIFY COUNSEL
                                  10
                                         ACCESS FINANCE, INC.,                              Re: Dkt. No. 33
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Defendant Access Finance, Inc. (“Access”) moves the Court to disqualify and/or revoke

                                  14   the pro hac vice application of Nathan C. Volheim to act as counsel for Plaintiff Kendoll K. Nalan.

                                  15   See Dkt. No. 33. Plaintiff has filed an opposition (“Opp.”), to which Access has replied.

                                  16   (“Reply”). See Dkt. Nos. 35, 39. Access’ motion to disqualify is GRANTED.

                                  17     I.     BACKGROUND
                                  18            On July 16, 2020, Plaintiff’s counsel Nathan C. Volheim filed a pro hac vice application.

                                  19   Dkt. No. 16. Mr. Volheim, a licensed Illinois attorney, was permitted to appear before this Court

                                  20   pro hac vice on July 7, 2020. Dkt. No. 18. Access challenges Mr. Volheim’s pro hac vice

                                  21   application primarily on the grounds that his application is in violation of the express requirements

                                  22   of Civil Local Rule 11-3. Access contends that Mr. Volheim is not entitled to pro hac vice status

                                  23   under Local Rule 11-3(b) because since 2018, Mr. Volheim has appeared as counsel in twenty-

                                  24   eight matters that were adjudicated in California federal district courts. Thus, Access argues that

                                  25   Mr. Volheim has regularly engaged in the practice of law in the state of California.

                                  26    II.     LEGAL STANDARD
                                  27            Admission to appear pro hac vice in an action pending in the Northern District of

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER GRANTING MOTION TO DISQUALIFY COUNSEL
                                                                        1
                                           Case 5:20-cv-02785-EJD Document 44 Filed 10/23/20 Page 2 of 5




                                   1   California is governed by Civil Local Rule 11-3. Pursuant to Local Rule 11-3, an attorney who is

                                   2   a member in good standing and eligible to practice before the Bar of any United States Court or of

                                   3   the highest Court of any State may in a particular case be permitted to practice within this judicial

                                   4   district on a pro hac vice basis upon application and discretion of this Court. However, Local Rule

                                   5   11-3(b) specifically prohibits an attorney from being admitted pro hac vice if the applicant:

                                   6                  (1) resides in the State of California; or (2) is regularly engaged in the
                                                          practice of law in the state of California
                                   7

                                   8   The disqualification is not applicable only if the applicant (1) has been a resident of California for

                                   9   less than one year; (2) has registered with, and completed all required applications for admission

                                  10   to, the State Bar of California; and (3) has officially registered to take or is awaiting his or her

                                  11   results from the California State Bar exam. Civil L.R. 11-3(b).

                                  12          “Pro hac vice counsel, once admitted, are entitled to notice and an opportunity to respond
Northern District of California
 United States District Court




                                  13   before being disqualified and having their status revoked.” Cole v. U.S. Dist. Court For Dist. of

                                  14   Idaho, 366 F.3d 813, 822 (9th Cir. 2004); see also Lasar v. Ford Motor Co., 399 F.3d 1101 (9th

                                  15   Cir. 2005) (court may revoke pro hac vice status following notice and an opportunity to respond);

                                  16   Curtis v. BCI Coca-Cola Enterprises Bottling Companies, No. 1:13-CV-1939 AWI-BAM, 2014

                                  17   WL 4417741, at *4 (E.D. Cal. Sept. 5, 2014) (court has discretion to revoke pro hac vice status).

                                  18   However, “there is no fundamental right to appear pro hac vice.” Paciulan v. George, 38 F. Supp.

                                  19   2d 1128, 1144 (N.D. Cal. 1999), aff’d, 229 F.3d 1226 (9th Cir. 2000) (citing Leis v. Flynt, 439

                                  20   U.S. 438, 443 (1979)). A district court’s revocation of pro hac vice status falls within “the scope

                                  21   of the inherent power of the federal courts” because “a federal court has the power to control

                                  22   admission to its bar and to discipline attorneys who appear before it.” Lasar, 399 F.3d at 1118

                                  23   (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)); see also Baker v. Cottrell, Inc., No.

                                  24   1:16-CV-00840 DAD-SAB, 2017 WL 3479004, at *3 (E.D. Cal. Aug. 14, 2017) (“When a district

                                  25   court admits an attorney pro hac vice, the attorney is expected to follow local rules.”) (quoting In

                                  26   re Bundy, 840 F.3d 1034, 1047 (9th Cir. 2016)).

                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER GRANTING MOTION TO DISQUALIFY COUNSEL
                                                                        2
                                              Case 5:20-cv-02785-EJD Document 44 Filed 10/23/20 Page 3 of 5




                                   1   III.     JUDICIAL NOTICE

                                   2            Access also requests the Court take judicial notice of PACER search results listing the

                                   3   twenty-eight California federal district court cases in which Mr. Volheim has appeared in since

                                   4   April 2018. Request for Judicial Notice in Support of Defendant Access Finance, Inc.’s Motion to

                                   5   Disqualify Nathan Volheim, ESQ. (“RJN”), Dkt. No. 33-1. Plaintiff has not opposed Access’

                                   6   request.

                                   7            Pursuant to Federal Rule of Evidence 201, the Court may take judicial notice of matters of

                                   8   public record if the facts are not subject to reasonable dispute. Lee v. City of Los Angeles, 250

                                   9   F.3d 668, 688-89 (9th Cir. 2001), overruled on other grounds; Galbraith v. Cty. of Santa Clara,

                                  10   307 F.3d 1119, 1125 (9th Cir. 2002); see Fed. R. Evid. 201(b). Moreover, courts “may take

                                  11   judicial notice of court filings.” Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6

                                  12   (9th Cir. 2006). The Court has confirmed through its own search that Mr. Volheim has appeared
Northern District of California
 United States District Court




                                  13   in the twenty-eight listed cases and more specifically, sought pro hac vice status in twenty-five of

                                  14   the cases, nine of which were before this Court. The Court thus takes judicial notice of these

                                  15   appearances.

                                  16   IV.      DISCUSSION

                                  17            In the case at bar, Mr. Volheim does not dispute the purported twenty-eight appearances he

                                  18   has made in California federal courts since April 2018. Opp. at 3. He argues, however, that courts

                                  19   in California have noted the extent to which the “regularly practices” analysis is not as simple as

                                  20   counting the number of appearances in front of a court. Id. Indeed, this Court in Ang v. Bimbo

                                  21   Bakeries USA, Inc., No. 13-CV-01196-WHO, 2015 WL 1474866 (N.D. Cal. Jan. 14, 2015), has

                                  22   previously considered a number of factors to determine whether a pro hac vice admitted attorney

                                  23   impermissibly regularly engaged in the practice of law in a number of cases where the attorney

                                  24   appeared or sought to appear. In Ang, the court noted that the Ninth Circuit has held that conduct

                                  25   does not rise to the level of appearances before the court where an attorney:

                                  26                   “never appeared or argued in front of the district court, nor did he sign
                                                       briefs. He had the role of advising his [co-counsel] and reviewing
                                  27                   pleadings, which he did with minimal, nonexclusive contact with the
                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER GRANTING MOTION TO DISQUALIFY COUNSEL
                                                                        3
                                           Case 5:20-cv-02785-EJD Document 44 Filed 10/23/20 Page 4 of 5



                                                       client and no communication with opposing counsel. Moreover, [the
                                   1                   attorney] did not even physically enter the State of California in
                                                       connection with the prosecution of this case.”
                                   2

                                   3   Id. at * 3 (citing Winterrowd v. Am. Gen. Annuity Ins. Co., 556 F.3d 815, 824 (9th Cir. 2009)). In

                                   4   Ang, the factors considered included whether the attorney physically appeared in cases, was

                                   5   responsible for meeting or communicating with clients, was the sole or primary counsel, was

                                   6   having contact with opposing counsel, was signing papers filed with the court, or otherwise

                                   7   arguing cases. Id. The Court allowed the attorney’s pro hac vice status to continue because the

                                   8   attorney filtered his work through an in-state attorney, did not sign briefs or argue cases, and his

                                   9   work was limited to activities conducted outside the border of California such as legal research

                                  10   and advising co-counsel. Id. In light of these factors, the Ang court reasoned that it was not clear

                                  11   whether the attorney had “appeared” in California, much less regularly engaged in the practice of

                                  12   law in this state. Id.
Northern District of California
 United States District Court




                                  13           The Court finds the factors considered in Ang to be persuasive in determining whether Mr.

                                  14   Volheim is regularly engaged in the practice of law in California. Mr. Volheim did not submit any

                                  15   declaration with Plaintiff’s opposition. Instead, he argues that the twenty-eight cases cited by

                                  16   Access, underscore that he had co-counsel every time and that many of those cases had “little-to-

                                  17   no involvement by the undersigned, often involving prompt settlement of resolution following the

                                  18   grant of the undersigned’s pro hac vice admission.” Opp. at 3-4. Furthermore, Mr. Volheim

                                  19   contends that at this stage in the litigation, it would be contrary to the speedy and efficient

                                  20   resolution of the matter if the Court were to disqualify him as Plaintiff’s counsel. Id. at 4. The

                                  21   Court is not persuaded by either argument.

                                  22           First, a review of the cases in which Mr. Volheim has been granted pro hac vice status

                                  23   reveals that he was often the counsel who signed documents filed with the court and who made

                                  24   appearances on behalf of his clients in case management conferences for instance. While Mr.

                                  25   Volheim attempts to diminish the court involvement in the cases in which he was granted pro hac

                                  26   vice status, Mr. Volheim has filed a motion for default judgment in one recent case and opposition

                                  27

                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER GRANTING MOTION TO DISQUALIFY COUNSEL
                                                                        4
                                                Case 5:20-cv-02785-EJD Document 44 Filed 10/23/20 Page 5 of 5




                                   1   briefs in response to dispositive motions in two other cases.1 Taking all of this into consideration,

                                   2   the Court finds that Mr. Volheim has regularly engaged in the practice of law in California.

                                   3              Second, Mr. Volheim argues that disqualifying or revoking his pro hac vice status would

                                   4   be detrimental to the efficient resolution of this matter. The Court does not consider this argument

                                   5   because it is not a factor considered in any California precedent. Even if the Court were to

                                   6   consider the argument, Plaintiff is currently also represented by local counsel, Nicholas M. Wadja.

                                   7   Furthermore, an attorney who is also associated with Mr. Volheim’s firm has recently filed a

                                   8   notice of appearance in this case. See Dkt. No. 37. There is no indication that these attorneys are

                                   9   incapable of pursuing this litigation or that the efficient resolution of the matter would be affected.

                                  10              Thus, the Court concludes that Mr. Volheim’s regular practice of law in the state of

                                  11   California renders him incompatible for pro hac vice status.

                                  12       V.     CONCLUSION
Northern District of California
 United States District Court




                                  13              For all of the above reasons, the Court GRANTS Defendant Access’ motion to disqualify.

                                  14   The pro hac vice status of Attorney Nathan C. Volheim is REVOKED with prejudice.

                                  15

                                  16              IT IS SO ORDERED.

                                  17   Dated: October 23, 2020

                                  18                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  19                                                      United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    See Frazier v. American Credit Resolution, Inc., 3:2018-cv-07729-TSH; Driscoll v. Anaya Law
                                       Group, 8:2018-cv-02309-AJG; Schneider v. Rash, Curtis and Assoc., 2:2019-cv-01119-MWF
                                  28   Case No.: 5:20-cv-02785-EJD
                                       ORDER GRANTING MOTION TO DISQUALIFY COUNSEL
                                                                                       5
